Citation Nr: 1131750	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-17 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for a right hip condition.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to an increased rating for residuals of right knee medial meniscectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to April 1969.

The matter on appeal come to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO granted service connection for a right hip and low back disorders; initial 10 percent and noncompensable (low back) evaluations were assigned, effective February 9, 2005--the date VA received the Veteran's original claim for compensation for the above-cited disabilities.  The RO also continued a 10 percent rating assigned to the service-connected right knee disability.  The Veteran appealed the initial and increased ratings assigned to his right hip, low back and right knee disabilities to the Board. 

By a May 2006 rating action, the RO assigned initial 20 percent disability ratings to the service-connected low back and right knee disabilities, effective February 9, 2005.  Because the increase in the evaluation of the Veteran's low back and right knee disabilities do not represent the maximum ratings available for these disabilities, the Veteran's initial and increased evaluation claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issues with respect to the above-cited disabilities as those reflected on the title page. 

During the course of the appeal, separate 10 percent ratings were assigned for limitation of flexion and limitation of extension of the right knee.  There has been no disagreement with these separate ratings, nor have those matters been the subject of a statement of the case.  As such, the appeal is limited to the initial and increased evaluation issues set forth on the title page.

In March and September 2009, the Board remanded the case to the RO/Appeals Management Center (AMC) in Washington, DC to have the RO schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  In March 2001, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims files.  

Finally, as Veteran has been working full-time in the antique industry throughout the pendency of this appeal, this case does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional substantive development, as outlined in the indented paragraphs below, is necessary for the initial and increased evaluation claims on appeal.

The Veteran argues that his service-connected right hip, low back and right knee disabilities are more severely disabling than that reflected by the currently assigned 20 and 10 (right hip) percent disability ratings, respectively.  (See March 2011 Transcript (T.) at pages (pgs.) 2, 9)).  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA last examined the Veteran to determine the current severity of the above-cited service-connected disabilities in April 2007. (See April 2007 VA examination reports).  Thus, on remand, the Veteran should be afforded additional VA orthopedic and neurological examinations to determine the current severity of the above-cited service-connected disabilities.  

During the March 2011 hearing, the Veteran testified that the only medical treatment that he currently received for his right hip, low back and right knee disabilities was at the Albany, New York VA Medical Center (VAMC).  (T. at page (pg.) 7)).  The most recent records from the above-cited VAMC date to January 2009.  Recent treatment records of treatment must be requested and associated with the claim files. T he Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Prior to arranging for the Veteran to undergo the requested orthopedic and neurological VA examinations, the RO should obtain and associate with the claims files all outstanding medical records from the above-cited VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain and associate with the claims files copies of all treatment records of the Veteran for his right hip, low back and right knee from the VAMC in Albany, New York from January 2009 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims files.  The Veteran must also be provided with an opportunity to submit such reports.

2.  After any additional VA treatment records have been received pursuant to directive 1, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by appropriate examiner(s) to determine the current severity of the right hip, low back and right knee disabilities.  The claims files, to include a copy of this must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.
All appropriate tests and studies, such as x-rays, magnetic resonance imaging scans and electromyography and nerve conduction studies, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report), and all clinical findings should be reported in detail.

If the examiners finds that any such testing is not required to fully evaluate the current extent of the service-connected right hip, low back and right knee disabilities, this must be clearly stated and fully explained.

The examiners should elicit from the Veteran and record a complete clinical history, to include timely information about his employment status.  

In order to facilitate the rating of the service-connected right hip, low back and right knee disabilities in terms of the applicable criteria, each examiner must report on the following detailed clinical findings:  

(i) With regard to the right hip disability, the examiners should comment on the following: 

(a) is limitation of abduction of right thigh motion lost beyond ten degrees or whether flexion of the right thigh is limited to thirty degrees?  

(b) is there impairment of the femur with "moderate" or "marked" knee or hip disability?

(ii) With regard to the low back disability, the examiners should opine to the following:

(a) Is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees? 

(b) Is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis?

(c) Is there forward flexion of the thoracolumbar spine 30 degrees or less; or is there favorable ankylosis of the entire thoracolumbar spine?

(d) Is there unfavorable ankylosis of the entire thoracolumbar spine?

(e) Is there unfavorable ankylosis of the entire spine?

(f) Are there any incapacitating episodes?  If so, what is the total duration?

(g) Is there functional loss due to pain, weakness, excess fatigability, or incoordination?

(h) Is there x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations?

The neurologist must comment on the presence any neurological impairment as result of the service-connected low back disability?  In other words, whether the Veteran has any separately ratable neurological residual, such as neuropathy (in addition to musculoskeletal residuals) as a manifestation of the service-connected low back disability.

If there is separate neurological impairment, the neurologist should provide an assessment as to whether any nerve impairment is best characterized as resulting in "mild," "moderate," "moderately severe," or "severe" incomplete paralysis; or "complete" paralysis.

With regard to the right knee disability, the examiners should opine to the following:

(a)  What are the ranges of motion?  The examiner should conduct range of motion testing expressed in degrees and note if, accompanied by pain.

(b) Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" knee?

(c)  Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint?

(d)  Is there ankylosis?  If so, favorable or unfavorable?

(e)  Is there slight, moderate, or severe recurrent subluxation or lateral instability of the knee?

In this regard, the examiners should indicate the point at which pain begins.  In addition, the examiners should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiners should express any such additional functional loss in terms of additional degrees of limited motion.

The examiners should address specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each disability.  (emphasis added).  

The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

3.  Then, readjudicate the initial and increased evaluation claims on appeal.  In readjudicating the initial evaluation claims on appeal, the RO/AMC is requested to consider whether staged ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App 119 (1999) 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


